Appeal from an *1452order of the Family Court, Oneida County (James R. Griffith, J. ), entered May 18, 2006 in a proceeding pursuant to Family Court Act article 4. The order committed respondent to the Oneida County Jail for a term of three weeks and directed that respondent may purge himself of the commitment by paying $10,000 to the Oneida County Support Collection Unit.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs as moot (see Matter of Vallone v Vallone [appeal No. 1], 5 AD3d 1092 [2004]; see also Matter of McDowell v Domenech, 31 AD3d 554 [2006]). Present—Gorski, J.P., Smith, Centra, Lunn and Peradotto, JJ.